      Case 2:21-cv-01339-HB Document 15 Filed 06/09/21 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KBS PHARMACY, INC.                   :       CIVIL ACTION
                                     :
            v.                       :
                                     :
JIGAR PATEL, et al.                  :       NO. 21-1339

                                  ORDER

         AND NOW, this      9th      day of June, 2021, for the

reasons set forth in the foregoing memorandum, it is hereby

ORDERED that:

         (1)     The motion of defendants for partial dismissal of

                 plaintiff’s complaint (Doc. #6) is GRANTED in

                 part and DENIED in part;

         (2)     Count I of plaintiff’s complaint is DISMISSED as

                 to defendants Jigar Patel, Christine Crager, and

                 BVM Enterprise, LLC d/b/a Smart Choice Pharmacy;

         (3)     Count II is DISMISSED as to all defendants;

         (4)     Count III is DISMISSED as to all defendants;

         (5)     Count VII is DISMISSED as to Jigar Patel and

                 Christine Crager;

         (6)     Count VIII is DISMISSED as to all defendants;

         (7)     Count IX is DISMISSED as to all defendants;

         (8)     Count XII is DISMISSED as to all defendants;




                                     1
Case 2:21-cv-01339-HB Document 15 Filed 06/09/21 Page 2 of 2



   (9)   Count XIII for punitive damages, incorrectly

         pleaded as Count XI, is DISMISSED as to all

         defendants;

   (10) The complaint is DISMISSED insofar as plaintiff

         seeks attorneys’ fees for the remaining Counts I,

         IV, V, VII, X, and XI; and

   (11) The motion for partial dismissal of the complaint

         is otherwise DENIED.



                                 BY THE COURT:

                                 /s/ Harvey Bartle III
                                 _____________________________
                                                             J.




                             2
